                                               Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 1 of 17




                                          1 Gustavo Ponce, Esq.
                                              Nevada Bar No. 15084
                                          2 KAZEROUNI LAW GROUP, APC
                                              6069 South Fort Apache Road, Suite 100
                                          3 Las Vegas, Nevada 89148
                                              Telephone: (800) 400-6808
                                          4 Facsimile: (800) 520-5523
                                              E-mail: gustavo@kazlg.com
                                          5
                                              Heather H. Jones, Esq.
                                          6 (Pro Hac Vice)
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                          7 4030 Henderson Blvd.
                                              Tampa, FL 33629
                                          8 Telephone: (813) 500-1500;
                                              Facsimile: (813) 435-2369
                                          9 E-mail: heather@theconsumerprotectionfirm.com
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10
                                              Attorneys for Plaintiff, Brandon Thompson
       Las Vegas, Nevada 89148




                                         11

                                         12                         UNITED STATES DISTRICT COURT
                                                                             DISTRICT OF NEVADA
                                         13

                                         14 BRANDON THOMPSON, on behalf of                  Case No.: 2:20:CV-00266-GMN-EJY
                                         15 himself and all others similarly situated,

                                         16                            Plaintiff,           PLAINTIFF’S OPPOSITION TO
                                                                                            DEFENDANT’S MOTION TO STAY
                                         17                                                 LITIGATION AND DISCOVERY
                                                    vs.                                     PENDING U.S. SUPREME COURT’S
                                         18                                                 DETERMINATION ON MEANING
                                                                                            OF ATDS UNDER 47 U.S.C. §227(a)
                                         19 CREDIT ONE BANK, N.A.,

                                         20                            Defendant.
                                         21

                                         22

                                         23

                                         24         Plaintiff Brandon Thompson (“Plaintiff”) hereby submits his opposition to
                                         25 Defendant Credit One Bank N.A. (“Defendant”) Motion to Stay Litigation and

                                         26 Discovery Pending U.S. Supreme Court’s determination of the meaning of “ATDS”

                                         27 under 47 U.S.C. §227(a). This opposition is based on the following memorandum of

                                         28 points and authorities.
                                                                                        -1-
                                                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                               PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                               Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 2 of 17




                                          1    I.   INTRODUCTION
                                          2         The United States Supreme Court eloquently captured our country’s sentiment
                                          3 last month with regards to the extreme nuisance of automated communications stating,

                                          4 “Americans passionately disagree about many things. But they are largely united in

                                          5 their disdain for robocalls.” William P. Barr v. American Association of Political

                                          6 Consultation 2020 U.S. LEXIS 3544, (U.S. July 6, 2020). This united distain for

                                          7 automated communications is caused by companies like Defendant who wantonly

                                          8 violate the Telephone Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”)

                                          9 by repeatedly robocalling without legitimate reason to do so.              In this case, the
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 Defendant sent autodialed debt collection text messages (which are recognized as
       Las Vegas, Nevada 89148




                                         11 telephone calls by applicable FCC regulations) to Plaintiff although Plaintiff had no

                                         12 business relationship with Defendant and never owed Defendant a dime. The illegal

                                         13 text messages included information about an unknown credit card “VISA—4330,” a

                                         14 false accusation that Plaintiff was “past due,” and a demand for payment to

                                         15 CreditOneBank.com. Later, Plaintiff received a text message with an admission by

                                         16 Defendant that its prior text messages were sent without the requisite prior express

                                         17 consent and an instruction to “disregard” them. (Doc. 1, p. 6, l. 21- p. 7, l. 4).

                                         18         This reckless behavior of robocalling1 numbers without consent (commonly
                                         19 referred to as “wrong numbers”) is unfortunately a frequent business practice by

                                         20 Defendant. Indeed, the case at bar reflects a continuation of Defendant’s unlawful

                                         21 conduct in violation of the TCPA that was previously exposed when Defendant was

                                         22 ordered to produce a sample of data from a prior class action lawsuit entitled Bridge v.

                                         23 Credit One 2:14-cv-0512-LDG-NJK. In that case, it was established that Defendant

                                         24 made 350,000,000 robocalls in a 34-month period and was forced to admit robocalling

                                         25 approximately 3,500,000 people in violation of the TCPA even though the numbers in

                                         26

                                         27
                                            1 The Supreme Court recognizes text messages are treated the same as robocalls pursuant to the
                                         28 TCPA. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 132 S. Ct. 740, (2012)
                                                                                       -2-
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                               Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 3 of 17




                                          1 question had the disposition code “Wrong Number” or “Block/DNC Ever” in

                                          2 Defendant’s own records.

                                          3        Wishing to evade the consequences of its consistent unlawful conduct, on March
                                          4   16, 2020, Defendant sought a stay of this action, relying on the highly improbable
                                          5   prospect that Barr v. Am. Ass'n of Political Consultants, 591 U.S. ___ (2020) would
                                          6   limit the litigation in this matter by declaring the entire TCPA unconstitutional. This
                                          7   Court stayed litigation pending the Barr decision. (Dkt. No. 26). Subsequently, on July
                                          8   6, 2020, the Supreme Court issued its decision in Barr, stating “that the 2015
                                          9   government-debt exception added an unconstitutional exception” to the TCPA, and
6069 South Fort Apache Road, Suite 100




                                              that “severing it from the remainder of the statute” was the appropriate remedy. See
  KAZEROUNI LAW GROUP, APC




                                         10
       Las Vegas, Nevada 89148




                                         11   Barr at 34 (U.S. July 6, 2020) (“We hold that the 2015 government-debt exception
                                         12   added an unconstitutional exception to the law. We cure that constitutional violation
                                         13   by invalidating the 2015 government-debt exception and severing it from the
                                         14   remainder of the statute.”) Following the Supreme Court’s opinion in Barr, on July
                                         15   13, 2020 the parties filed a Joint Status Report informing the Court of the decision and
                                         16   stating that the Barr decision did not impact Plaintiff’s claims in this action. (Dkt. No.
                                         17   28). Now, Defendant seeks yet another stay on improbable grounds, this one
                                         18   effectively indefinite, based upon the speculative notion that the Supreme Court’s
                                         19   decision in Facebook, Inc. v. Duguid, Sup. Ct. Dkt. No. 19-511 (cert. granted July 9,
                                         20   2020) will render all robocalls legal, including the scam robocalls and scam text
                                         21   messages. This successive and immoderate requested stay should not be granted.
                                         22        To start with, Defendant’s motion cites to the seminal United States Supreme
                                         23   Court case in the area of stays, Landis v. N. Am. Co., 299 U.S. 248, 255, 57 S. Ct. 163,
                                         24   166, 81 L. Ed. 153 (1936), but mysteriously fails to mention one of its most significant
                                         25   pronouncements, namely that “[o]nly in rare circumstances will a litigant in one cause
                                         26   be compelled to stand aside while a litigant in another settles the rule of law that will
                                         27

                                         28
                                                                                       -3-
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                               Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 4 of 17




                                          1   define the rights of both.” Defendant’s present motion comes nowhere near meeting
                                          2   this exacting, “rare” standard.
                                          3         Indeed, Defendant’s arguments are entirely based on the speculative hypothesis
                                          4 that, as a result of Supreme Court review in Facebook, Defendant is likely to benefit

                                          5 from a tremendous windfall to its legal position in this case through the wholesale

                                          6 invalidation of the prohibition against autodialed calls found in the TCPA. The Court’s

                                          7 consideration of this new stay motion should be informed by the Defendant’s prior stay

                                          8 motion, where Defendant similarly (and incorrectly) prognosticated that the Supreme

                                          9 Court’s Barr decision would terminate this litigation in Defendant’s favor. Moreover,
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 what Defendant leaves out of its analysis is that the TCPA, which was enacted in 1991,
       Las Vegas, Nevada 89148




                                         11 has had a long-standing, history of being applied to devices that use lists of stored

                                         12 numbers. The well-reasoned Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1043

                                         13 (9th Cir. 2018) has continued this trend even post ACA International and is also in the

                                         14 majority on this issue. Further, Defendant will not suffer any prejudice by the case

                                         15 continuing because the discovery and motion practice will still have to move forward

                                         16 no matter what ATDS standard prevails.

                                         17         As such, Defendant’s motion to stay litigation of this action should be denied in
                                         18 its entirety.

                                         19   II.   LEGAL STANDARD
                                         20         As a general matter, stays of the kind requested by Defendant are significantly
                                         21 disfavored. See Landis v. N. Am. Co., 299 U.S. 248, 255, 57 S. Ct. 163, 166, 81 L. Ed.

                                         22 153 (1936) (“Only in rare circumstances will a litigant in one cause be compelled to

                                         23 stand aside while a litigant in another settles the rule of law that will define the rights

                                         24 of both.”). The moving party “must make a clear case of hardship or inequity in being

                                         25 required to go forward, if there is even a fair possibility that the stay for which he prays

                                         26 will work damage to someone else.” Id. at 255. The Supreme Court cautioned that

                                         27 due to the “likelihood or danger or abuse . . . there is no power by a stay to compel an

                                         28
                                                                                       -4-
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 5 of 17




                                          1 unwilling litigant to wait upon the outcome of a controversy to which he is a stranger.”

                                          2 Id. at 256 (citing Dolbeer v. Stout, 136 N.Y. 486, 489; Rosenberg v. Slotchin, 181 App.

                                          3 Div. 137, 138; Wadleigh v. Veazie, Fed. Cas. No. 17,031; Checker Cab Mfg. Co. v.

                                          4 Checker Taxi Co., 26 F.2d 752; Jefferson Standard Life Ins. Co. v. Keeton, 292 F 3d.

                                          5 53 (1923)).

                                          6        There is a presumption that Defendant’s requested stay should be denied, a
                                          7 presumption which Defendant has the burden of overcoming. See Lockyer v Mirant

                                          8 Corp., 398 F.3d 1098, 1110 (9th Cir. 2005). “The proponent of a stay bears the burden

                                          9 of establishing its need.” Nken v. Holder, 556 U.S. 418, 433-34 (2009); Clinton v.
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 Jones, 520 U.S. 681, 708 (1997). While this burden may be met in certain situations,
       Las Vegas, Nevada 89148




                                         11 Plaintiff respectfully submits to the Court that the circumstances here do not warrant

                                         12 deviating from federal and local default rules. Therefore, this Court should deny

                                         13 Defendant’s Motion since the current action is not one of the “rare circumstances” that

                                         14 warrant Defendant’s requested stay.

                                         15 III.   ARGUMENT
                                         16        As discussed further herein, this Court should deny Defendant’s Motion to Stay
                                         17 based on controlling authority in the Ninth Circuit’s consistent definition of an ATDS

                                         18 is unlikely to be narrowed.

                                         19        All applicable factors weigh in favor of allowing Plaintiff to litigate his case and
                                         20 to deny Defendant’s motion: (a) this Court should follow the many other district courts

                                         21 that have denied motions to dismiss in cases with similar facts to this case (b) the

                                         22 Supreme Court is unlikely to narrow the definition of an ATDS, (c) regardless of the

                                         23 Supreme Court’s ruling in Facebook it will not have a dispositive effect on this case,

                                         24 (d) justice will be promoted by allowing the case to proceed and a stay would not

                                         25 simplify any issues, (e) Plaintiff will suffer prejudice if the case is stayed, and (f)

                                         26 Defendant will not be harmed by allowing this case to proceed.

                                         27

                                         28
                                                                                       -5-
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                               Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 6 of 17




                                          1        A.   This Court Should Follow Other Courts In Denying A Stay In Similar
                                          2             Cases.
                                          3        Defendant’s request to stay the proceedings should be denied just as similar
                                          4 requests have been denied in numerous similar cases. See, e.g., Bowden v. Bright

                                          5 House Networks, No. 2:16-CV-1237-VEH, 2017 U.S. Dist. LEXIS 1400, at *5 (N.D.

                                          6 Ala. Jan. 5, 2017) (“Having carefully considered all the arguments of the parties, the

                                          7 court finds that a stay is not appropriate in this case. The Defendant has failed to meet

                                          8 its burden to show that the harm to it from the litigation’s proceeding outweighs the

                                          9 Plaintiff’s (and the public’s) right to a prompt resolution of this matter.”); Klein v.
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 Hyundai Motor Finance, 8:16-CV-01469-JLS-JCGx (C.D. Cal. Memo. Op. & Order
       Las Vegas, Nevada 89148




                                         11 dated Dec. 6, 2016) (unpublished) (analyzing Defendant’s arguments that the D.C.

                                         12 Circuit ruling would affect the outcome of the case but finding “this hypothetical chain

                                         13 of events far too tenuous to warrant imposing a stay); Caudill v. Wells Fargo Home

                                         14 Mortg., Inc., Civil Action No. 5:16-066-DCR, 2016 U.S. Dist. LEXIS 89136, at *9

                                         15 (E.D. Ky. July 11, 2016) (“In the absence of a clear benefit of awaiting a decision in

                                         16 ACA International, the defendant’s desire for a stay is outweighed by [the plaintiff’s]

                                         17 interest in resolving this case, as well as the public’s interest in efficient judicial

                                         18 proceeding.”); Richardson v. Verde Energy USA, Inc., 2016 U.S. Dist. LEXIS 113738,

                                         19 at *5 (E.D.Pa. Aug. 24, 2016); Sliwa v. Bright House Networks, LLC, 2016 WL

                                         20 3901378, at *5 (M.D. Fla. July 19, 2016); Mancini v. JPMorgan Chase Bank, N.A.,

                                         21 2016 WL 1273185, at *1 (S.D. Fla. Mar. 28, 2016); Nussbaum v. Diversified

                                         22 Consultants, Inc., 2015 WL 5707147, at *2 (D.N.J. Sept. 28, 2015); Lathrop v. Uber

                                         23 Techs., Inc., 2016 WL 97511, at *4 (N.D. Cal. Jan. 8, 2016). These cases, and others,

                                         24 from around the country denied a stay pending rulings in cases factually similar to this

                                         25 one. Defendant has not met its burden to show how the Facebook decision will

                                         26 potentially affect this case. Further, Defendant’s reference to stays in other proceedings

                                         27 pending the Supreme Court’s ruling in Facebook is misleading as the stays in those

                                         28
                                                                                       -6-
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 7 of 17




                                          1 cases were as a result of the stipulation of the parties an agreed on unopposed motion

                                          2 or a status report before those courts. See Young v. Bank of America N.A., Case. No.

                                          3 4:19-cv-03867-JST (N.D. Cal., July 15, 2020) (ECF No. 30) (the Parties jointly agreed

                                          4 to stay the matter “for a limited time until the Supreme Court rules on the merits in

                                          5 Facebook” but there was no motion to stay filed); see also See Beal v. Outfield Brew

                                          6 House, LLC, No. 20-1961 (8th Circuit, July 14, 2020) (Entry ID: 4933647) (Plaintiff-

                                          7 Appellant filed an “Unopposed Motion to Hold Appeal in Abeyance” pending the

                                          8 ruling on Facebook but the parties were in accordance with a stay unlike here); see also

                                          9 Hoffman v. Jelly Belly Candy Co., Case No. 2-19-cv-01935-JAM-DB (Dkt. No. 21)
6069 South Fort Apache Road, Suite 100




                                         10 (the Parties filed a “Joint Status Report Concerning Barr” detailing their positions on
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 the Facebook stay matter but no motion for stay was filed). Therefore, Defendant’s

                                         12 motion should be denied.

                                         13        B.   The Reasoning of The Ninth Circuit’s Ruling As To The Definition Of
                                         14             An ATDS is Sound And Is Unlikely To Be Narrowed By Supreme Court
                                         15             Review.
                                         16        Defendant’s second requested stay turns on “wing and a prayer” speculation that
                                         17 the Supreme Court may issue a ruling that will contradict the binding Ninth Circuit

                                         18 precedent of Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1044 (9th Cir. 2018),

                                         19 cert. dismissed, 139 S. Ct. 1289, 203 L. Ed. 2d 300 (2019). The precedent of Marks

                                         20 has, not surprisingly, been universally recognized as authoritative and applied as such

                                         21 in this Circuit. See Duguid v. Facebook, Inc., 926 F.3d 1146, 1150 (9th Cir. 2019); see

                                         22 also Larson v. Harman Mgmt. Corp., No. 1:16-cv-00219-DAD-SKO, 2018 U.S. Dist.

                                         23 LEXIS 208121, at *5 (E.D. Cal. Dec. 10, 2018) (citing N.L. ex rel. Lemos v. Credit

                                         24 One Bank, N.A., No. 2:17-cv-01512-JAM-DB, 2018 WL 5880796, at *1 (E.D. Cal.

                                         25 Nov. 8, 2018); Shupe v. Capital One Bank USA NA, No. CV-16-00571-TUC-JGZ,

                                         26 2018 WL 5298396, at *4 (D. Ariz. Oct. 25, 2018), appeal docketed, No. 18-17181 (9th

                                         27 Cir. Nov. 9, 2018); Keifer v. HOSOPO Corp., No. 3:18-cv-1353-CAB-(KSC), 2018

                                         28
                                                                                       -7-
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                               Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 8 of 17




                                          1 WL 5295011, at *1 (S.D. Cal. Oct. 25, 2018)). Defendant’s speculative belief that

                                          2 Marks may be overturned is simply not sufficient to grant a lengthy stay like the one

                                          3 requested by Defendant.        Defendant’s dream that Marks will be overturned and
                                          4 therefore all robocalls will now be legal does not seemed tied to reality.

                                          5        Defendant also fails to address the strength of the reasoning in the Marks
                                          6 decision, which now constitutes the majority opinion on the Circuit level as to whether

                                          7 a device that uses stored numbers from a calling list may constitute an ATDS. In

                                          8 Marks, the Ninth Circuit answered this “stored number” question in the affirmative,

                                          9 determining the definition of an ATDS included “equipment which has the capacity (1)
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 to store numbers to be called or (2) to produce numbers to be called, using a random or
       Las Vegas, Nevada 89148




                                         11 sequential number generator—and to dial such numbers automatically.” Marks, 904

                                         12 F.3d at 1043. Importantly, Marks has now been joined in this holding by two other

                                         13 Circuit courts, the Second and Sixth Circuits. In Duran v. La Boom Disco, Inc., 955

                                         14 F.3d 279, 287 (2d Cir. 2020) the court made crystal clear that “an ATDS may call

                                         15 numbers from stored lists, such as those generated, initially, by humans”. In Allan v.

                                         16 Pennsylvania Higher Educ. Assistance Agency, No. 19-2043, 2020 WL 4345341, (6th

                                         17 Cir. July 29, 2020), another well-penned opinion, the court stated they agreed “with the

                                         18 Second and Ninth Circuits that the structure and context of the autodialer ban support

                                         19 an interpretation of ATDS that would cover stored-number systems …” The Allan

                                         20 court went on to smartly illustrate why the reasoning of Gadelhak v. AT&T Servs., Inc.,

                                         21 950 F.3d 458, 460 (7th Cir. 2020) and Glasser v. Hilton Grand Vacations Co., 948 F.3d

                                         22 1301, 1304–05 (11th Cir. 2020), the only 2 circuits who have reasoned otherwise,

                                         23 amounted to “really a parade of horribles.” See Allan at 16.

                                         24        Notably, in Allan, where the Sixth Circuit recently denied a stay pending the
                                         25 Supreme Court’s determination of Facebook, defendant itself reasoned in its opposition

                                         26 to a stay that the court’s denial of a stay would “further the analysis of the issue [before

                                         27 the Supreme Court] regardless of the outcome” and “for the next year the courts in this

                                         28
                                                                                       -8-
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                               Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 9 of 17




                                          1 Circuit can benefit from direction on the meaning of what is an automatic telephone

                                          2 dialing system for purposes of the Telephone Consumer Protection Act, 47 U.S.C.

                                          3 §227(a)(1), in pending and future cases.” See Allan, Dkt. No. 44. Following the Sixth

                                          4 Circuit’s Allan decision, there is no longer a Circuit split regarding the issue of the

                                          5 meaning of an “automatic telephone dialing system” under the TCPA. In fact, as the

                                          6 Circuit Courts currently stand, there is a 3-2 majority in favor of the Marks definition

                                          7 of an ATDS.

                                          8        Here, not only does Defendant propose a stay based upon a minority position,
                                          9 any prediction, belief, or hope on the part of the Defendant that the Supreme Court will
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 somehow release it of liability in this case and open the floodgates to more robocalls
       Las Vegas, Nevada 89148




                                         11 seems unjustified given the praise the TCPA received and the concerns of complaints

                                         12 from the Supreme Court in Barr. See Barr, 2020 U.S. LEXIS 3544, at *5 (“ The Federal

                                         13 Government receives a staggering number of complaints about robocalls—3.7 million

                                         14 complaints in 2019 alone. The States likewise field a constant barrage of complaints.”).

                                         15        C.   The Supreme Court’s Ruling in Facebook Will Not Have a Dispositive
                                         16             Effect on This Case Because the Parties Will Still Have to Conduct
                                         17             Discovery and Engage in Motion Practice
                                         18         Before granting a stay pending the resolution of another case, “the Court must
                                         19 carefully consider the time reasonably expected for resolution of the “other case” in

                                         20 light of the principle that “stay orders will be reversed when they are found to be

                                         21 immoderate or of an indefinite duration.” Wedgeworth v. Fibreboard Corp., 706 F.3d

                                         22 541, 545 (5th Cir. 1983). “[W]hether or not a stay is ‘immoderate’ is a function of two

                                         23 variable – the scope of the stay, and the reasons cited for ordering it.”       Hines v.
                                         24 D’Artois, 531 F.2d 726, 733 (5th Cir. 1976) (wherein the Court denied a stay after

                                         25 finding that a stay in that matter, “in all probability will remain in effect at least

                                         26 eighteen months,and might last for as long as five years” and was therefore,

                                         27 “indefinite.”).

                                         28
                                                                                       -9-
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                               Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 10 of 17




                                          1         Here, Defendant contends that this action should be stayed pending the outcome
                                          2   of Facebook, Inc. v. Duguid, Sup. Ct. Dkt. No. 19-511 (cert. granted July 9, 2020).
                                          3   However, a grant of certiorari by the Supreme Court in Facebook does not directly
                                          4   have any bearing on the current state of the law under the TCPA. See Gissendaner v.
                                          5   Ga. Dep’t of Corr., 779 F.3d 1275, 1284 (11th Cir. 2015). In Gissendaner, the
                                          6   Eleventh Circuit specifically discussed the ramifications of a grant, holding, in
                                          7   relevant part, that
                                          8                Grants of certiorari do not themselves change the law, [and] they
                                                           must not be used by courts of this circuit as a basis for granting a
                                          9                stay of execution that would otherwise be denied. Our decision in
                                                           Schwab v. Secretary, Department of Corrections, 507 F.3d 1297
6069 South Fort Apache Road, Suite 100




                                                           (11th Cir. 2007) is the latest in a long line of cases refusing to assign
  KAZEROUNI LAW GROUP, APC




                                         10
                                                           precedential significance to grants of certiorari.
       Las Vegas, Nevada 89148




                                         11
                                                    While Defendant argues that a stay is in the public’s best interest, Defendant
                                         12
                                              ignores the reality that an indefinite delay will occur as a result of awaiting a decision
                                         13
                                              in the Facebook action which was only granted certiorari a matter of weeks ago, and
                                         14
                                              may not be heard until next year. Defendant also ignores the fact that the Parties in this
                                         15
                                              matter will still need to complete discovery and engage in motion practice to resolve
                                         16
                                              the ATDS issue irrespective of how the Supreme Court rules in Facebook. It is thus
                                         17
                                              deceptive that to state that Facebook ruling will resolve the matter and preserve
                                         18
                                              resources. The discovery to examine the nature of Defendant’s autodialer will have to
                                         19
                                              be done regardless of the Facebook ruling.
                                         20
                                                    In short, the issue of Defendant’s ATDS equipment or platform is properly
                                         21
                                              subject to discovery that will have to proceed no matter how the Supreme Court rules
                                         22
                                              in Facebook. Defendant essentially asks this Court to assume that the Supreme Court’s
                                         23
                                              hypothetical outcome will apply to the ATDS at issue in this action and entirely
                                         24
                                              eliminate Defendant’s liability. However, for the reasons discussed herein, a stay and
                                         25
                                              indefinite delay will not reduce the burden of litigation and as such this Court should
                                         26
                                              decline Defendant’s requested stay.
                                         27

                                         28
                                                                                        - 10 -
                                                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                               PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 11 of 17




                                          1        D.   Justice Will Be Promoted By Allowing The Case To Proceed And A
                                          2             Stay Would Not Simplify Any Issues or Reduce the Burden of
                                          3             Litigation
                                          4        The issue of the definition of an ATDS has already been decided in the Ninth
                                          5 Circuit in Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018), which

                                          6 continues to control the definition of an ATDS in this Circuit. Application of that

                                          7 decision to the facts in the present action is the only task remaining for the Court. There

                                          8 is no risk of “conflicting decisions,” and Defendant’s argument is quite speculative, as

                                          9 it was with its last motion for stay under Barr. Defendant’s only argument is that the
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 Court runs the risk of the Supreme Court issuing an order in conflict with Marks. But
       Las Vegas, Nevada 89148




                                         11 as numerous district courts in this circuit have explained, Marks is binding authority

                                         12 and the orderly course of justice dictates adhering to such binding authority until such

                                         13 time, if ever, it is overturned. See Duguid v. Facebook, Inc., 926 F.3d 1146, 1150 (9th

                                         14 Cir. 2019); see also Larson, 2018 WL 6459964 at *5 (citing N.L. ex rel. Lemos v.

                                         15 Credit One Bank, N.A., No. 2:17-cv-01512-JAM-DB, 2018 WL 5880796, at *1 (E.D.

                                         16 Cal. Nov. 8, 2018); Shupe v. Capital One Bank USA NA, No. CV-16-00571-TUC-JGZ,

                                         17 2018 WL 5298396, at *4 (D. Ariz. Oct. 25, 2018), appeal docketed, No. 18-17181 (9th

                                         18 Cir. Nov. 9, 2018); Keifer v. HOSOPO Corp., No. 3:18-cv-1353-CAB-(KSC), 2018

                                         19 WL 5295011, at *1 (S.D. Cal. Oct. 25, 2018)).

                                         20        Additionally, as discussed above, the Parties will still need to complete
                                         21 discovery and engage in motion practice to resolve the ATDS issue in this action

                                         22 regardless of how the Supreme Court rules in Facebook. Thus, a stay will not reduce

                                         23 the burden of litigation and thus weighs in favor of denying a stay.

                                         24        E.   The Hardship to Plaintiff Would Be Substantial And Thus Warrants a
                                         25             Denial of Defendant’s Motion to Stay
                                         26        In determining whether to stay the action, the Court must balance the “possible
                                         27 damage [to Plaintiff] which may result from the granting of a stay,” with “the hardship

                                         28
                                                                                       - 11 -
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 12 of 17




                                          1 or inequity which [Defendant] may suffer in being required to go forward.” CMAX,

                                          2 Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). If there is “even a fair possibility that

                                          3 the stay for which [Defendant] prays will work damage to someone else,” then

                                          4 Defendant must show a “clear case of hardship or inequity in being required to go

                                          5 forward.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936) (emphasis added). Defendant

                                          6 incorrectly argues that “Plaintiff will not suffer damage or harm if the court enters a

                                          7 stay.” [Defendant’s Motion, 6:20].

                                          8         As a threshold matter, Defendant’s request for a stay is presumptively
                                          9 inequitable because it is blatantly self-serving. Only Defendant can benefit from the
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 stay because, as noted above, the relevant standard in Marks is unfavorable to its
       Las Vegas, Nevada 89148




                                         11 position. And, perhaps most importantly, the Defendant will benefit if a stay is granted

                                         12 even if Facebook turns out unfavorably to it, as it will have successfully delayed any

                                         13 liability in this case for the better part of a year.

                                         14         In contrast, Plaintiff, and more importantly, the putative class, will suffer
                                         15 prejudice if this case is stayed for the indefinite period that is requested. See, e.g., Izor,

                                         16 2019 U.S. Dist. LEXIS 130865, at *10 (“the stay Defendant seeks runs a serious risk

                                         17 of being ‘essentially indefinite, since there is no clear indication that any FCC action

                                         18 is on the horizon.’”) (citing Larson, 2018 U.S. Dist. LEXIS 208121, at *14 (rejecting

                                         19 the exact same basis for a stay and explaining how a stay could “indefinitely delay

                                         20 resolution” of the case); Edwards, 193 F. Supp. 3d at 1101 (N.D. Cal. 2016) (finding

                                         21 an indefinite stay presents a “fair possibility of harm” to plaintiff); Lathrop, 2016 U.S.

                                         22 Dist. LEXIS 2490, at *12 (concluding that plaintiffs in putative class action may

                                         23 “suffer prejudice from a stay because the case would extend for an indeterminate length

                                         24 of time, increase the difficulty of reaching class members, and increase the risk that

                                         25 evidence will dissipate”)); Pieterson v. Wells Fargo Bank, N.A., No. 17-CV-02306-

                                         26 EDL, 2018 U.S. Dist. LEXIS 113125, 2018 WL 3241069, at *5 (N.D. Cal. July 2,

                                         27 2018) (declining to stay case under inherent authority pending issuance of FCC order).

                                         28
                                                                                       - 12 -
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 13 of 17




                                          1        Here, Defendant principally argues that the requested delay would not be
                                          2 harmful because there was some delay in the Plaintiff initially filing suit. However,

                                          3 this argument fails to consider that the individual injury is small in this case but the

                                          4 classwide injury is huge. Notably, “[t]he policy at the very core of the class action

                                          5 mechanism,” is “to overcome the problem that small recoveries do not provide the

                                          6 incentive for any individual to bring a solo action prosecuting his or her rights.”

                                          7 Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 617, 117 S.Ct. 2231, 138 L.Ed.2d 689

                                          8 (1997) (quoting Mace v. Van Ru Credit Corp., 109 F.3d 338, 344 (7th Cir.1997)).

                                          9 Importantly, “[a] class action solves this problem by aggregating the relatively paltry
6069 South Fort Apache Road, Suite 100




                                         10 potential recoveries into something worth someone's (usually an attorney's) labor.” Id.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 It is thus not surprising that there might be some initial delay in a class action

                                         12 representative filing such a suit for their own individual injury. However, this small

                                         13 individual injury inflicted across millions of persons becomes substantial indeed, as

                                         14 does the prejudice from a delay in rectifying the incessant injurious conduct. Contrary

                                         15 to what is argued by Defendant, any delay will significantly prejudice Plaintiff, as

                                         16 Plaintiff and the putative class will continue be harmed by an unchecked allowance of

                                         17 Defendant’s continued and ongoing use of an ATDS to contact Plaintiff and other

                                         18 similarly situated consumers.

                                         19        Furthermore, as was s explained in Richardson,
                                         20            A “significant delay with unknown limits would cause them unnecessary
                                                       prejudice. Memories fade, records are lost or destroyed as time wears on,
                                         21            and employees get fired, are transferred, or quit. On the other hand, the
                                                       defendant would not be prejudiced if the stay is denied because it would
                                         22            experience no harm by engaging in discovery and motion practice.”
                                         23 See Richardson v. Verde Energy USA, Inc., No. 15-6325, 2016 U.S. Dist. LEXIS

                                         24 113738 at *5 (E.D. Pa. Aug. 24, 2016). Here, the stay Defendant seeks is much

                                         25 lengthier than the previous stay sought in Barr since Facebook will likely take more

                                         26 than a year to resolve as it was only recently granted certiorari on July 9, 2020 and the

                                         27 parties in Facebook have already been granted extensions for their briefing on the

                                         28
                                                                                       - 13 -
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 14 of 17




                                          1 merits. It is very likely that arguments will be scheduled for or after January 2021, thus

                                          2 an opinion will likely not be issued until May or June 2021 at earliest. Given the current

                                          3 national and global pandemic, it is quite possible that the opinion can be issued much

                                          4 later then mid 2021.Moreover, courts have held that “being required to defend a suit,

                                          5 without more, does not constitute a clear case of hardship or inequity.” Larson v.

                                          6 Harman Mgmt. Corp., No. 1:16-cv-00219-DAD-SKO, 2017 U.S. Dist. LEXIS 117134,

                                          7 at *8 (E.D. Cal. July 26, 2017) (quoting Lockyer v. Mirant Corp., 398 F.3d at 1112)).

                                          8        Here, Plaintiff faces severe evidentiary prejudice with an indefinite delay, as
                                          9 witnesses’ memories may fade with the passage of time, documents and data may be
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10 lost as cellular telephone companies may not continue to hold the call records for the
       Las Vegas, Nevada 89148




                                         11 putative class as cellphone carriers do not maintain call records forever. See generally

                                         12 Birchmeier v. Caribbean Cruise Line, Inc., 302 F.R.D. 240, 252 (N.D. Ill. 2014); see

                                         13 also, Lathrop., 2016 U.S. Dist. LEXIS 2490, at *12 (“[p]laintiffs argue persuasively

                                         14 that they would suffer prejudice from a stay because the case would extend for an

                                         15 indeterminate length of time, increase the difficulty of reaching class members, and

                                         16 increase the risk that evidence will dissipate.”); Young v. Peraza, No. 15-60968-CIV--

                                         17 COHN/SELTZER, 2015 U.S. Dist. LEXIS 101844 at *5 (S.D. Fla. Aug. 4, 2015)

                                         18 (“Were the Court to grant the Motion [to stay], Plaintiff would stand to suffer prejudice

                                         19 as the memories of eyewitnesses faded with the passage of time.”); Montegna v. Ocwen

                                         20 Loan Servicing, LLC, No. 17-CV-00939-AJB-BLM, 2017 U.S. Dist. LEXIS 172713,

                                         21 at *15 (S.D. Cal. Oct. 18, 2017) (to require Plaintiff to remain in this indeterminate

                                         22 state of limbo is especially inequitable given that much of the relevant evidence

                                         23 Plaintiff will be interested in, such as call logs and dialer information, will be in the

                                         24 hands of third-parties and subject to unknown data retention policies). In addition, there

                                         25 is the risk that employees of Defendant may be fired, transferred, or quit, during the

                                         26 protracted delay. On the other hand, there is no articulable prejudice to Defendant

                                         27 whose obligation it is to maintain records of consent and the calls it made.

                                         28
                                                                                       - 14 -
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 15 of 17




                                          1         Further, the Supreme Court’s recent ruling in Barr demonstrated why courts
                                          2 should be mindful when considering a request for a stay based on a supposed

                                          3 dispositive ruling from the Supreme Court. The previous stay in this case did not

                                          4 achieve Defendant’s alleged goal of preventing needless litigation. To the contrary,

                                          5 Defendant succeeded in delaying this case to the detriment of Plaintiff and the putative

                                          6 class members only to immediately ask the Court for another stay immediately after

                                          7 Barr. The Court should not grant Defendant’s requested stay as it relates to Facebook,

                                          8 especially considering that the delay would be considerably lengthier, far more

                                          9 indefinite, and thus more prejudicial to Plaintiff and the putative Class in this action.
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10         For the reasons discussed herein, Plaintiff has shown that he and the putative
       Las Vegas, Nevada 89148




                                         11 class will suffer substantial prejudice if this case is stayed while waiting for a decision

                                         12 in Facebook. Therefore, Defendant’s motion should be denied.

                                         13        F.   Defendant Will Not Be Harmed If This Case Proceeds
                                         14         Contrary to Defendant’s motion, Defendant will not be prejudiced in comparison
                                         15 to Plaintiff by allowing this case to proceed. Defendant would experience no harm by

                                         16 engaging in discovery that it would be required to do regardless of the Supreme Court’s

                                         17 decision in Facebook. Regardless of the decision in Facebook, the parties in this action

                                         18 will still have to conduct discovery and engage in motion practice. Defendant’s motion

                                         19 asks this Court and Plaintiff to circumvent warranted discovery and rely solely on its

                                         20 word on what ATDS system it uses, while Defendant has not provided any

                                         21 documentation to Plaintiff related to the ATDS system or platform it utilized in relation

                                         22 to Plaintiff and this action.

                                         23         Defendant cannot claim it will be subject to inconsistent rulings if a stay is not
                                         24 granted because its belief is speculative, like it was with Barr, since courts in this

                                         25 Circuit have consistently defined an ATDS already, and discovery and motion practice

                                         26 will occur irrespective of the ruling in Facebook. As stated above, many district courts

                                         27 in this Circuit have explained that Marks is binding authority regarding the definition

                                         28
                                                                                       - 15 -
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 16 of 17




                                          1 of an ATDS under the TCPA, and district courts within this Circuit within must follow

                                          2 that decision as there is no authority to await a ruling by the Supreme Court. See

                                          3 Duguid, 926 F.3d at 115; see also Yong v. INS, 208 F.3d 1116, 1119 n.2 (9th Cir. 2000).

                                          4        The FCC has explained that Congress intended a broad definition of autodialer,
                                          5 and that the Commission has already twice addressed the ATDS issue in 2003 and

                                          6 2008. 2015 FCC LEXIS 1586, *28. Based on the Supreme Court’s praise of the TCPA

                                          7 and case law, it is likely that the Supreme Court will uphold the Ninth Circuit’s

                                          8 definition of an ATDS, particularly given the supporting decisions from other circuits.

                                          9 IV.    CONCLUSION
6069 South Fort Apache Road, Suite 100




                                                   It is well established that “[o]nly in rare circumstances will a litigant in one cause
  KAZEROUNI LAW GROUP, APC




                                         10
       Las Vegas, Nevada 89148




                                         11 be compelled to stand aside while a litigant in another settles the rule of law that will

                                         12 define the rights of both.” Landis, 299 U.S. at 255. Based upon the foregoing,

                                         13 Defendant has fallen far short of this standard. The immoderate stay requested by

                                         14 Defendant is indefinite and without needed discovery there is presently little reason to

                                         15 believe that the ultimate ruling in Facebook will have a dispositive impact on this case.

                                         16 For these reasons, and the reasons discussed above, Plaintiff respectfully requests that

                                         17 Defendant’s Motion to Stay Litigation and Discovery be denied in its entirety.

                                         18

                                         19        DATED this 3rd day of August 2020.
                                         20                                                Respectfully submitted,
                                         21                                                KAZEROUNI LAW GROUP, APC
                                         22

                                         23                                          By:      /s/ Gustavo Ponce
                                         24                                                   GUSTAVO PONCE, ESQ.
                                                                                              6069 S. FORT APACHE ROAD, SUITE 100
                                         25                                                   LAS VEGAS, NEVADA 89148
                                         26                                                   Attorneys for Plaintiff

                                         27

                                         28
                                                                                       - 16 -
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
                                              Case 2:20-cv-00266-GMN-EJY Document 34 Filed 08/03/20 Page 17 of 17




                                          1                             CERTIFICATE OF SERVICE
                                          2        I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil Procedure
                                          3 that on August 3, 2020, the foregoing Reply was served via CM/ECF to all parties

                                          4 appearing in this case.

                                          5

                                          6                                           KAZEROUNI LAW GROUP, APC
                                          7

                                          8
                                                                                By:    /s/ Gustavo Ponce
                                                                                      Gustavo Ponce, Esq.
                                          9                                           6069 South Fort Apache Road, Suite 100
                                                                                      Las Vegas, Nevada 89148
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         10
       Las Vegas, Nevada 89148




                                         11

                                         12

                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                       - 17 -
                                                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STAY LITIGATION AND DISCOVERY
                                              PENDING U.S. SUPREME COURT’S DETERMINATION ON MEANING OF ATDS UNDER 47 U.S.C. § 227(a)
